Citation Nr: 9923501	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to May 1983 and 
from June 1986 to December 1991. 
This matter arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
determined that new and material evidence had not been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for residuals of left ankle 
sprain.


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of left 
ankle sprain was denied in a rating decision dated in August 
1993; no appeal was perfected therefrom.

2.  Evidence the veteran has submitted since the RO's August 
1993 rating decision consists of service records related to a 
fall in service, VA hospital reports, and personal 
statements; such evidence does not bear on the issue of 
whether her ankle disability is related to service.


CONCLUSION OF LAW

Evidence received since the RO's August 1993 rating decision 
that denied service connection for residuals of left ankle 
sprain is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO denied service 
connection for residuals of left ankle sprain in a rating 
decision dated in August 1993.  At that time, the RO 
considered the veteran's service medical records that 
documented a fall in service that resulted in a left ankle 
sprain.  The records support that the veteran's left ankle 
injury was treated in service and that no residual disability 
remained after treatment.  
Post-service medical records consist of a VA examination of 
the feet in March 1993.  At that time, the veteran reported 
no complaints or symptoms of the left ankle.  The examiner 
noted that the veteran's history is compatible with soft 
tissue injury to the left ankle with no subjective or acute 
residuals; the examiner reported that the veteran's ankle had 
healed without any apparent clinical residuals.  An x-ray 
study was also conducted at that time in which the report of 
the left ankle and foot revealed normal results, without any 
evidence of dislocation or fracture.  

VA outpatient records for June and December 1997 are of 
record.  The June entry reveals that the veteran injured her 
foot when she dropped a railroad tie on it.  X-ray study 
conducted at that time disclosed severe contusion of the 
foot, swollen, with no fracture.

There are no further clinical data.

Analysis

The issue for determination in this case is whether the 
veteran has submitted new and material evidence sufficient to 
reopen her claim of entitlement to service connection for 
residuals of left ankle sprain.  The Board notes that in 
cases where a claim previously has been disallowed, that 
claim shall be reopened based upon presentation of new and 
material evidence that relates directly and substantially to 
the specific matter under consideration.  38 U.S.C.A. 
§§ 5108; 38 C.F.R. §§ 3.156; see also Thompson v. Derwinski, 
1 Vet. App. 251, 253, (1991).  

Unless the Board finds that the veteran has submitted new and 
material evidence, it does not have jurisdiction to reopen a 
previously adjudicated claim.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When 
a veteran seeks to reopen a final claim, the Board must 
review all of the evidence of record before it can determine 
whether the claim should be reopened and readjudicated.  
Evans v. Brown, 9 Vet. App. 273 (1996); see also Glynn v. 
Brown, 6 Vet. App. 523 (1994).  

At the outset, the Board notes that in this veteran's case, 
no new and material evidence has been submitted so as to 
permit a reopening of her claim of entitlement to service 
connection for residuals of left ankle sprain.  Specifically, 
upon review of all the evidence of record currently before 
the Board for consideration, the Board finds that the veteran 
in this case has failed to provide new and material evidence 
directly related to her claim of entitlement to service 
connection for residuals of left ankle sprain.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; see also Thompson v. Derwinski, 1 
Vet. App. 251, 253.  

As stated above, the veteran's service connection claim for 
residuals of left ankle sprain was denied in an August 1993 
rating action for lack of evidence to demonstrate that the 
inservice injury resulted in residual disability so as to 
permit a finding of service connection.  As stated above, the 
RO considered the veteran's service medical records and 
although an inservice injury to the left ankle is documented, 
the clinical record supports that the injury was treated and 
did not result in residual disability.  

The Board notes that subsequent to the August 1993 rating 
decision, the veteran in this case has not presented any new 
evidence that bears directly and substantially on the 
determinative issue.  In this regard, the evidence submitted 
by the veteran is insufficient to reopen her claim of 
entitlement to service connection for residuals of left ankle 
sprain.  38 C.F.R. § 3.156(a).  However, the Board 
acknowledges that since the August 1993 rating decision, the 
veteran has submitted new evidence in support of her claim.  
Specifically, the veteran provided evidence of a VA 
examination in March 1993 and a contemporaneous x-ray study.  

Nonetheless, the results from that examination and test 
revealed a normal ankle without evidence of apparent clinical 
impairment or subjective complaints.  Additionally, the 
veteran submitted evidence of VA outpatient treatment related 
to left ankle impairment for June and December 1997.  
However, the June entry reveals that the veteran had injured 
her left foot when she dropped a railroad tie on it.  The 
December report recites the veteran's history of inservice 
injury with nothing more.  Thus, in this regard, the veteran 
submitted new evidence to the record, that is, material not 
previously before the RO at the time of the 1993 rating 
decision.

In addition to the above medical evidence submitted since the 
VA's decision in August 1993, the veteran provided personal 
statements attesting to her inservice fall and resulting 
injury to the left ankle.  Nonetheless, although the 
documents provided by the veteran since the 1993 rating 
decision are new to the record, in the sense that those same 
documents previously were not part of the veteran's claims 
file, they do not impart any material evidence that bears 
directly and substantially on her service connection claim.  
38 U.S.C.A. 5108; 38 C.F.R. § 3.156; Thompson v. Derwinski, 1 
Vet. App. 251, 253.  Pursuant to VA law, the veteran must 
provide evidence that is both probative and determinative of 
the current issue, that is, entitlement to service connection 
for residuals of left ankle sprain, in order to reopen a 
previously denied claim.  38 C.F.R. § 3.156(a).  

In this particular case, the veteran did not submit evidence 
that bears directly and substantially on her service 
connection claim.  Id.  Although the Board presumes the 
veteran's assertions regarding her inservice incident are 
true, they are not sufficient to reopen her service 
connection claim.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Overall, this veteran has not provided evidence of 
any association between her inservice fall and any post-
service left ankle disability.

Therefore, the Board has reviewed the veteran's claim in 
light of all the evidence of record, and concludes that "new 
and material" evidence has indeed not been submitted.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  While some of the 
evidence submitted since the August 1993 rating decision 
arguably, is new, to the extent that it was not of record 
previously, the Board concludes that it is not relevant and 
probative of the issue at hand.  That is, the evidence does 
not bear directly and substantially on whether the veteran's 
post-service left ankle disability is causally related to her 
period of service.  Accordingly, the evidence that the 
veteran submitted in an attempt to reopen her claim of 
service connection residuals of left ankle sprain is not new 
and material.

ORDER

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for residuals of 
left ankle sprain has not been submitted



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

